By the Court:
Bespondent is in error with respect to the effect of section nine hundred and fifty of the Code of Civil Procedure. That section does not forbid the hearing of an appeal from a judgment, unless there should be a bill of exceptions, but only provides that the court shall be furnished with a copy of any bill of exceptions upon which the appellant relies.
Nor (when the question is, “Do the findings sustain the judgment?”) is a bill of exceptions rendered necessary by section nine hundred and fifty-six. Although a verdict or decision is deemed to be excepted to (Sec. 646), it may be assumed, for the purposes of this case only, that the exception must subsequently be reduced to writing, and settled. Still, the word “ decision,” placed as it is in apposition to the word “verdict,” is manifestly intended to apply to the findings of fact, and these are not objected to in the present case, but, on the contrary, are claimed to be correct; the appellant relying for a reversal of the judgment on the proposition that it is not a legitimate conclusion from the findings of fact. The Code certainly requires no exception to the final judgment, but at the most requires that a bill shall be filed, setting forth the exception to the findings of fact; and such exception must ordinarily, if not always, be based on the insufficiency of evidence to sustain the findings.
There is nothing in section three thousand four hundred and ninety-five of the Political Code which prohibits the sale of any portion of a sixteenth or thirty-sixth section, belonging to the State, to one who has contracted to convey to another a part of the land so acquired.
Judgment reversed.